United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
DEPARTMENT OF AGRICULTURE,
NATIONAL RESOURCES CONSERVATION
SERVICE, Stillwater, OK, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 17-1162
Issued: December 27, 2017

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

On May 5, 2017 appellant filed an application for review of a March 2, 2017 Office of
Workers’ Compensation Programs (OWCP) decision which denied authorization for lumbar
fusion surgery.
The Board has duly considered the matter and finds that the case is not in posture for a
decision and must be remanded to OWCP. In the case of William A. Couch,1 the Board held that
when adjudicating a claim, OWCP is obligated to consider all evidence properly submitted by a
claimant and received by OWCP before the final decision is issued. Following appellant’s
request for approval of lumbar surgery, OWCP sent appellant’s physician, Dr. Robert L.
Remondino, an August 18, 2016 letter requesting that the physician comment on the report of an
OWCP medical adviser who recommended that the surgery request be denied. It subsequently
received additional evidence from Dr. Remondino that included May 19 and July 21, 2016 and
February 20, 2017 reports. These reports were received by OWCP on September 1 and 14, 2016
and March 1, 2017. In its March 2, 2017 decision, OWCP denied authorization for lumbar
fusion surgery as appellant provided insufficient medical evidence to support authorization of the
requested surgery. It noted that, in response to its August 18, 2016 letter, it had “not received
1

41 ECAB 548 (1990).

any additional evidence.” OWCP did not note receipt or consideration of the additional reports
from Dr. Remondino.
The Board finds that OWCP, in its March 2, 2017 decision, did not review the reports
from Dr. Remondino dated May 19, July 21, 2016 and February 20, 2017. For this reason, the
case will be remanded to OWCP to enable it to properly consider all the evidence submitted at
the time of the March 2, 2017 decision. Following such further development as OWCP deems
necessary, it shall issue an appropriate merit decision on the claim.
IT IS HEREBY ORDERED THAT the March 2, 2017 decision of the Office of
Workers’ Compensation Programs is set aside. The case recorded is remanded to OWCP for
further proceedings consistent with this order of the Board.
Issued: December 27, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

2

